62512: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62512


Short Caption:LAS VEGAS DEV. ASSOC. VS. DIST. CT. (KB HOME NEV.)Classification:Original Proceeding - Civil - Mandamus/Prohibition


Related Case(s):64986


Lower Court Case(s):Clark Co. - Eighth Judicial District - A566442, A574976Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:PickeringPanel Assigned:
					En Banc
					


Replacement:None for Justice Pickering


To SP/Judge:SP Status:


Oral Argument:10/16/2013 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:10/16/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerBrentwood CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerEastland CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerEssex Real Estate Partners, LLCMichael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerGleneagles CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerGrayson CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerGreenbriar CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerIntegrated Financial Associates, Inc.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerJasper CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerLas Vegas Development Associates, LLCMichael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerLonghorn Credit Funding LLCMichael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerNexBank, SSBMichael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerRed River CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerStratford CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


PetitionerWestchester CLO, Ltd.Michael P. Aigen
							(Lackey Hershman, LLP)
						Kennedy Barnes
							(Lackey Hershman, LLP)
						Paul B. Lackey
							(Lackey Hershman, LLP)
						Patricia Lee
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


Real Party in InterestKB Home Nevada Inc.Todd L. Bice
							(Pisanelli Bice, PLLC)
						Christopher R. Miltenberger
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						


RespondentElizabeth Goff Gonzalez


RespondentMark R. Denton


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-17305: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/29/2013Filing FeeE-Payment $250.00 from Michael K. Wall.


01/29/2013Petition/WritFiled Petition for Writ of Prohibition Or Mandamus.13-02965




01/29/2013AppendixFiled Appendix to Petition for Writ - Volume 1.13-02969




01/29/2013AppendixFiled Appendix to Petition for Writ - Volume 2.13-02973




01/29/2013AppendixFiled Appendix to Petition for Writ - Volume 3.13-02974




01/29/2013AppendixFiled Appendix to Petition for Writ - Volume 4.13-02975




01/29/2013AppendixFiled Appendix to Petition for Writ - Volume 5.13-02977




02/05/2013Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days. Petitioners shall have 15 days from service of the answer to file and serve any reply.13-03734




03/07/2013MotionFiled Planitiffs' Emergency Motion Under NRAP 27(e) To Stay Order Pending Petition for Writ of Prohibition or Mandamus.13-07055




03/08/2013AppendixFiled Real Party in Interest's Supplemental Appendix Volume 1 of 1 (Part 1 of 4).13-07158




03/08/2013Petition/WritFiled Answer to Petition for Writ of Prohibition or Mandamus.13-07187




03/14/2013Order/ProceduralFiled Order Granting Temporary Stay. Real party in interest shall have five days from the date of this order within which to file and serve any opposition to petitioners' motion for stay. Petitioners may file and serve any reply within two days after service of the opposition. Fn1[All further documents submitted regarding this motion shall be filed personally, electronically, or by facsimile transmission with the clerk of this court in Carson City. In addition, service of all documents shall be personal, electronic, or by fax.]13-07733




03/22/2013MotionFiled KB Home Nevada, Inc.'s Opposition to Petitioners' Emergency Motion to Stay Pending Writ of Prohibition or Mandamus.13-08597




03/26/2013AppendixFiled Petitioner's Supplemental Appendix To Petition For Writ Of Prohibition Or Mandamus Volume 5.13-08881




03/26/2013Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Prohibition or mandamus.13-08885




03/27/2013MotionFiled Reply in Support of Petitioners' Emergency Motion For A Stay Pending Writ Of Prohibition Or Mandamus.13-09049




04/05/2013Order/ProceduralFiled Order Granting Stay. We grant the motion for a stay of enforcement of the district court's December 10, 2012, order, pending this court's consideration of the issues presented in the writ petition and further order of this court.13-10047




08/21/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Southern Nevada Panel on the next available calendar.13-24735




08/27/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Wednesday, October 16, 2013, @ 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-25342




10/02/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-29312




10/03/2013Notice/IncomingFiled Notice of Appearance Todd L. Bice of the law firm of Pisanelli Bice, PLLC., for the Real Party in Interest, KB Home Nevada, Inc.13-29557




10/16/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Southern Nevada Panel. SNP13 MG/MD/NS.


11/25/2013OtherChief Justice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal.


05/29/2014Opinion/DispositionalFiled Authored Opinion. "Petition denied." Fn1[The Honorable Kristina Pickering, Justice, voluntarily recused herself from participation in the decision of this matter.] Before the Court EN BANC. Author: Gibbons, C.J. Majority: Gibbons/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 37. EN BANC14-17305




06/23/2014RemittiturIssued Notice in Lieu of Remittitur.14-20598




06/23/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.


09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)